Exhibit 10.3

 

AMENDMENT TO
EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into effective as of April 1, 2014 (the “Effective Date”), by and between Impax
Laboratories, Inc., a Delaware corporation (the “Company”), and Carole
Ben-Maimon, M.D. (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement between the Company and the Executive, dated as of November 7, 2011
(the “Agreement”), which sets forth the terms of the Executive’s employment with
the Company;

 

WHEREAS, the Company and the Executive desire to amend the Agreement, as set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows, effective as of the Effective Date.

 

1.     The second sentence of Section 1.1 of the Agreement is hereby deleted and
replaced in its entirety with the following:

 

“This Agreement will automatically be renewed for single one-year periods unless
written notice of non-renewal (a “Non-Renewal Notice”) is provided by either
party at least ninety (90) days prior to the end of the Initial Term or the
successive one-year period then in effect or unless earlier terminated as
provided in this Agreement.”

 

2.     The word “or” at the end of Section 5.1.3(vii) of the Agreement is hereby
deleted.

 

3.     The following sentence is hereby inserted as Section 5.1.3(viii) of the
Agreement and the remaining subsection of Section 5.1.3 of the Agreement is
hereby renumbered accordingly:

 

“(viii)      the delivery to Executive by the Company of a Non-Renewal Notice;
or”

 

4.     Counterparts.  This Amendment may be executed in one or more facsimile,
electronic or original counterparts, each of which shall be deemed an original
and both of which together shall constitute the same instrument.

 

5.     Ratification. All terms and provisions of the Agreement not amended
hereby, either expressly or by necessary implication, shall remain in full force
and effect. The Agreement, as hereby amended, and any attachments thereto,
constitute the entire agreement between the parties with respect to their
subject matter and supersede all prior agreements, arrangements, dealings or
writings between the parties and from and after the date of this Amendment, all
references to the term “Agreement” in this Amendment or the original Agreement
shall include the terms contained in this Amendment.

 

 

[Signature Page Follows]

  

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment to Employment Agreement has been duly
executed by or on behalf of the parties hereto as of the Effective Date. 

 

EXECUTIVE

IMPAX LABORATORIES, INC.



 

 

   

/s/ Carole Ben-Maimon, M.D.
Name: Carole Ben-Maimon, M.D.

By:

/s/ Allen Chao, Ph.D.
Name: Allen Chao, Ph.D.

Title:   Board Director

 

 